 



 



Blue Sphere Corporation 10-Q [blsp-10q_063018.htm]

Exhibit 10.24

 

 

 

Appendix D to LOAN AGREEMENT

Entered into Effective and signed in Las Vegas on August 14, 2018

 

 

 

Between:Global Smart cards Inc.

19528 Ventura Blvd.

Tarzana 91356

By its Authorized Signatory

Isaac Sambrausky

(the "Lender")

 

Of the first part

 

 

And between:

 

1.Blue Sphere Corporation No. C20110728-0183

301 McCullough Dr.

Charlotte, NC 28262

 

2.Eastern Sphere Ltd. P.C. Number 514415702

of 35 Assuta St., Even Yehuda

 

Both By its Authorized Signatory:

Mr. Shlomo Palas I.D. 057313579

of 17 Etrog St., Rosh Ha'ain

Tel.: 03-9387196, 050-7796794

(Jointly and severally: the "Borrower")

 

 

Of the Second Part

 

WHEREASBorrower 1 is an American company traded in the commercial trade OTC in
New York;

AND WHEREAS  

Borrower 2 is a subsidiary owned 100% by Borrower 1;

AND WHEREAS

The parties signed on 08/20/17 a Loan agreement of the sum of 200,000$ and
extension to the loan period on November 19th 2017.

AND WHEREAS

The parties signed on 02/23/18 an extension to the Loan period until 04/20/18.
AND WHEREAS The Borrower requested the Lender for another extension of the loan
period not later than 06/20/18. AND WHEREAS the Borrower didn't pay the Loan on
time and asks for another extension.

 

 

 

AND WHEREAS

The Lender is willing to provide the extension in accordance with the Borrower's
undertakings and representation sunder the Loan agreement and subject to the
terms and conditions of this Appendix and it's schedules hereto;

THEREFORE, it is hereby represented, stipulated and agreed by the parties as
follows:

1.PREAMBLE AND INTERPRETATION

1.1The preamble to this Agreement and the schedules hereto, constitute an
integral part thereof.

1.2This Agreement constitutes the full and entire understandings, covenants,
representations and legal relationship between the parties and no offer,
agreement, understanding, representation or guaranties conducted or provided
prior to executing this Agreement from one party to another, in writing or
orally, explicitly or implied, shall be valid unless as stated in this
Agreement.

1.3No modification, amendment or write-off to the terms of this Agreement
pursuant to its execution, shall be valid unless made in writing and signed by
the parties to this Agreement.

1.4The headings contained in this Agreement are for reference only and shall not
in any way be part of the Agreement or affect the interpretation of this
Agreement.

1.5The terms of the Loan agreement signed by the two parties will remain in
effective unless been changed specifically in This appendix

2.Extention of the Period of the loan

2.1Upon Borrower request The Lender agree to extend the loan period for 100 days
more or the 7 dates after the Borrower got paid by investor or any other 3th
party (equity or debt) or 7 Business days after the Holland deal closing date
but in any case not later than 09/30/18 (the "extended Loan Period" and the
"Loan Repayment Date" respectively).

3.THE payments for the extended period

3.1The remaining unpaid Loan accrued Principal unpaid interest and extra
payments is 220,000$ shall carry a fixed interest rate at the monthly rate of
3.3% (in words: three point three percent) (the "Interest") every 20th day of
the month.

3.2In addition the Borrower will pay to lender not later than date 09/20 extra
compensation of 30,000$.

 

 

 

3.3Further more, the Borrower will issue 40,000 warranties of BLSPfor 3 years
from date of issuance to be convert at the price of the lower price published by
Yahoo finance at the 7 trading days prior to the conversion notice.

3.4Not later than the day of repayment of the loan principal, the Borrower shall
pay to the lender Exchange rate differences to 1$=3.63Nis of each installment
made under the loan agreement and this appendix.

3.5The Borrower may repay the Loan prior to the date specified however, in case
of early payment the Borrower will gain pardon only for the monthly interest
payments.

3.6The Lender is represented for the purpose of this Agreement by Advocate Yuval
Ganot.

The Borrower shall participate in the Lender's expenses for preparing this
Agreement, furnishing the Loan and other expenses in the sum of $2,500

3.7The Borrower hereby agrees that in the event that any claim and/or legal
proceedings with the Israeli execution be submitted against the Borrower and/or
the guarantor due to a breach of this Agreement and/or in case of realizing the
securities, the Lender may authorize Adv. Yuval Ganot and/or anyone on its
behalf, to be the Lender's authorized representative, empowering the above to
collect the debt directly and personally as if the debt is in their credit.

In such case, it is agreed that payment to Adv. Yuval Ganot shall be considered
as payment in favor of the Lender.

4.MISCELLANEOUS

11.2The Parties hereby submit any dispute associated with this Agreement to the
sole jurisdiction of the courts in Tel Aviv.

11.6Notices according to this Agreement shall be provided in writing and sent
via registered mail, facsimile, electronic mail or sent by hand according to the
addresses specified in the preamble to this Agreement or to any other address
provided by the parties according to the provisions of this section. A notice
sent by registered mail shall be deemed as duly received by the addressee within
seven days from the date of dispatch to the post office, a notice delivered by
hand by 17:00 of any business day, shall be deemed as duly received at the date
of transmission, and if delivered after 17:00 of any business day, at the first
business day following transmission, a notice delivered by facsimile or
electronic mail- shall be deemed as duly received within one business day from
the time of transmission via facsimile or electronic mail as confirmed by the
device from which it was dispatched.

 

 

 

 

In witness whereof, the parties have hereunto set their hands

on August 14, 2018

 

 



/s/ Shlomi Palas

 

/s/ Shlomi Palas

 

     

Blue Sphere Corporation

Eastern Sphere Ltd.

 

 

The Borrower

 

 

 

 

 

 

/s/ Global Smart cards Inc.

                 

The Lender

       

 

 

 

 

 

 

 

